American Fidelity Assurance Company and American Fidelity Separate AccountC (File no. 811-21313) hereby incorporate by reference the annual reports for the underlying funds named below for filing with the Securities and Exchange Commission, pursuant to Rule 30b2-1 under the Investment Company Act of 1940 (the "Act"). Filer/Entity: American Funds Insurance Series® Fund/Portfolio Name: International Fund File #: 811-03857 CIK #: Accession #: 0000051931-15-000225 Date of Filing: 02/27/15 Filer/Entity: BlackRock Variable Series Funds, Inc. Fund/Portfolio Name: Basic Value V.I. Fund Fund/Portfolio Name: Value Opportunities V.I. Fund File #: 811-03290 CIK #: Accession #: 0001193125-15-070357 Date of Filing: 02/27/15 Filer/Entity: The Dreyfus Socially Responsible Growth Fund, Inc. File #: 811-07044 CIK # Accession #: 0000890064-15-000002 Date of Filing: 02/12/15 Filer/Entity: Dreyfus Stock Index Fund, Inc. File #: 811-05719 CIK # Accession #: 0000846800-15-000001 Date of Filing: 02/12/15 Filer/Entity: Vanguard® Variable Insurance Fund Fund/Portfolio Name: Balanced Portfolio Fund/Portfolio Name: Capital Growth Portfolio Fund/Portfolio Name: Mid-Cap Index Portfolio Fund/Portfolio Name: Total Bond Market Index Portfolio Fund/Portfolio Name: Total Stock Market Index Portfolio File #: 811-05962 CIK #: Accession #: 0000932471-15-005687 Date of Filing: 02/27/15 These annual reports are for the period ended December 31, 2014 and have been transmitted to contract holders in accordance with Rule 30e-2 under the Act. Any questions regarding this filing may be directed to David M. Robinson at (405) 523-5869.
